Citation Nr: 1317507	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  08-29 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for pes planus from September 11, 2010 to October 22, 2012, and higher than 50 percent, on and after that date.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In support of his claim, the Veteran testified at a hearing at the RO in January 2010 before the undersigned Veterans Law Judge of the Board (Travel Board hearing) and the transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2010 hearing, the undersigned did not have to fully explain the issues because it was clear from the representative's questions that all aspects of the claim were clearly elicited, especially as to requirements for a higher rating.  Further, while the undersigned did not specifically suggest the submission of evidence that may have been overlooked, the undersigned asked questions designed to elicit evidence that may have been overlooked or was absent from the record.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  Also, the Board finds there was no prejudice in the conduct of the hearing, as the evidence necessary to determine the level of severity of the service-connected bilateral foot disability and any associated impairment is in the claims file and VA has provided the Veteran with the criteria that would establish a higher rating for his disability.  Therefore, to any extent that the undersigned did not meet all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, there has been no prejudice that is either shown in the record or alleged by the Veteran or his representative.  The claim was also remanded twice to obtain additional information regarding the increased rating claim to include based upon the Veteran's testimony.

The Board previously remanded the Veteran's claim in June 2010 for additional development. In October 2011, the Board granted a 30 percent rating for pes planus prior to September 11, 2010, but denied a rating in excess of 10 percent thereafter. 

The Veteran appealed that decision to the Court.  Pursuant to an April 2012 Joint Motion for Remand (JMR) filed by the parties, the Court vacated the portion of the decision that denied a rating in excess of 10 percent after September 11, 2010, and remanded that issue back to the Board.

In October 2012, the Board in turn remanded the claim in order to obtain additional medical evidence.  During this period the RO granted a higher rating of 50 percent for the service-connected foot disorder, effective in October 2012.  Even though the RO increased the schedular rating for the Veteran's foot disability during the appeal, the issue of entitlement to a higher rating remained on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).  The case has been returned for adjudication by the Board.  


FINDING OF FACT

From September 11, 2010, to the present, the Veteran's bilateral pes planus is pronounced and manifested by marked pes planus with severe pronation deformity and significant pain, and unimprovement by orthopedic shoes and appliances. 


CONCLUSION OF LAW

For the period since September 11, 2010, the criteria for a 50 percent rating, but no more, for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 ); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5276 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Prior to the initial adjudication of the Veteran's claim for an increased rating for the bilateral foot disability in the September 2008 rating decision, he was provided notice of the VCAA in May 2008.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The letter also provides notice pertaining to the downstream disability rating and effective date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

The duty to assist with respect to the rating claim includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  VA has fulfilled this duty.  The Board remanded the case, to have the Veteran examined.  A detailed discussion of this matter follows in the analysis. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007). 

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  But his lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria.  And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See, too, 38 C.F.R. § 3.159(a)(2).

A review of the Veteran's medical history shows that based on in-service treatment, service connection was granted for bilateral flatfeet.  The RO assigned a 10 percent rating under Diagnostic Code 5276.  See September 1971 rating decision; see also 38 C.F.R. § 4.71a (2012).

Under that Diagnostic Code, pes planus will be rated 10 percent rating disabling for moderate involvement, whether unilateral or bilateral, with objective evidence of weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet. 

A 30 percent evaluation is assignable for severe bilateral involvement, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. 

A 50 percent rating is assignable for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2012).

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45. 

Analysis

The Veteran testified at a Travel Board hearing in January 2010.  He stated that his symptoms were not relieved by arch supports or special shoes.  He reported that he had swelling of the feet, an inward bowing of the Achilles tendon, and pain on manipulation.  Sometimes his feet hurt enough that he could not walk.  He had cramping, lack of endurance, and excess fatigability.  He felt he had stress fractures in his feet.  He ambulated with a cane.  He had recently received injections in his feet, but they did not provide any relief. 

The Veteran underwent a VA examination in September 2010.  He reported pain, stiffness and swelling when standing and walking, and at rest. These symptoms occurred primarily on the plantar aspects of both feet.  He experienced flare-ups about once per month, lasting 2 to 3 days.  He reported no limitation with standing, but could only walk about 20 feet.  He ambulated with a cane, but this was the result of lumbar disease and peripheral neuropathy.  He treated his condition with medication.  On examination, there was no painful motion, swelling, tenderness, instability or weakness of the feet.  There were no skin or vascular abnormalities.  With respect to the left foot, Achilles alignment was normal with weight-bearing and nonweight-bearing.  An arch was present on nonweight-bearing, but absent on weight bearing.  The weight-bearing line was medial to the great toe.  There was no forefoot or midfoot malalignment, but there was mild pronation.  There was no pain on manipulation or varus/valgus angulation of the os calcis.  

With respect to the right foot, Achilles alignment was normal with nonweight-bearing.  However, there was inward bowing with weight-bearing.  This bowing was partially correctable with manipulation, and did not result in pain or spasm.  The weight-bearing line was over the great toe.  There was no forefoot or midfoot malalignment, but there was mild pronation.  There was no pain on manipulation.  There was a 10 degree valgus angulation of the os calcis that was correctible with manipulation.  The examiner noted that occupational and daily activity effects could not be assessed because the Veteran had subjective severe neuropathy that was separate from pes planus pain.

In a November 2010 statement, the Veteran reported that he did not have calluses on his feet because of how much walking he did.  He had been treated with arch support shoes, splints, and boots, but none of them adequately treated his condition.  Sitting in a hot bath provided some relief.

As referred to above, in denying a higher rating for the time period after September 2010, the Court, noted that Board failed to consider all of the relevant evidence including the Veteran's complaints of flare ups and increased symptoms in his testimony and reports to the September 2010 VA examiner.  The Court further noted that the Board has an obligation to evaluate a condition during an active, rather than an inactive phase.  The Board in turn remanded the case for further VA examination.

A VA examination was conducted in October 2012.  The Veteran reported increased pain and difficulty in walking since 2001.  The pain was constant, which interfered with his sleep.  He also reported peripheral neuropathy.  

On examination there was objective evidence of accentuated pain on use, swelling, characteristic calluses, extreme tenderness on the plantar surface, decreased longitudinal arch height on weight bearing, and marked pronation (which was not improved by orthopedic shoes or appliances).  There was no inward bowing or severe spasm of the Achilles tendon.  The Veteran also walked with a cane.  Diagnostic testing also revealed traumatic arthritis.   

As noted above, based on this examination, the RO granted a 50 percent rating, but only effective in October 2012, the date of the VA examination.  

The Board observes that the Court pursuant to a Joint Motion remanded this case to the Board for consideration of periods in which the Veteran's service-connected pes planus flared-up as there was evidence of active and inactive periods of pes planus symptomatology.  The parties to the Joint Motion noted that at the September 2010 VA examination, the Veteran reported that he had pain, swelling, and stiffness while standing, walking, and at rest, and monthly flare-ups.  It was also noted that the Veteran testified at his January 2010 hearing as to periods where his pes planus flared-up.  Thus, the Board has essentially considered the Veteran's history of remission and reoccurrence of symptomatology greater than that shown on VA examination in September 2010.  Notably, while the objective findings on that examination did not show symptoms required for a higher 50 percent rating, the Board must consider the Veteran's subjective complaints and report of monthly periods where the condition flared-up and was worse than that shown at the time of the examination.  In fact, the Board remanded the case in October 2012 in order to obtain evidence of the nature of the disability at issue during a period when the condition flared-up.  Compare Ardison v. Brown, 6 Vet. App. 405 (1994) (the duty to assist includes examining a veteran at times when the disability is in the most prominent condition, such as a flare-up) with Voerth v. West, 13 Vet. App. 117, 123 (1999) (a new VA examination for flare-ups of short duration would be impractical).  Additional evidence was obtained as the time of the October 2012 VA examination which essentially confirmed that during periods when the Veteran experiences a flare-up, the demonstrated symptomatology more nearly approximates the criteria for a 50 percent rating.  This evidence combined with the Veteran's subjective report at the time of the September 2010 VA examination along with his January 2010 testimony indicates that from September 2010, the Veteran has monthly periods of increased symptomatology that approximates the criteria necessary for a 50 percent rating.  Accordingly, the benefit of the doubt is resolved in favor of the Veteran by finding that as of September 11, 2010, the Veteran is entitled to a higher rating of 50 percent for his bilateral pes planus. 

With regard to whether the Veteran has been entitled to a rating higher than 50 percent since October 2012, the Board finds that he has not.  A 50 percent disability rating is the maximum disability rating available under Diagnostic Code 5276.  No other diagnostic code pertaining to the feet provides for a higher disability rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5277 to 5284 (2012).  While the Veteran may be entitled to a higher rating if his pes planus disability is determined to amount to loss of use of the feet as a result of amputation, the Board finds that such criteria have not been met in this case, as the Veteran adequately ambulates, although with an assistive device.  38 C.F.R. § 4.71a, Diagnostic Code 5167 (2012). 

The Board has additionally considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca, supra, regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  However, as the Veteran is already in receipt of the maximum rating available and pain is a factor that has been considered in granting that award, the Board finds that a higher rating based on pain and functional impairment is not possible.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (where a Veteran is in receipt of the maximum rating for limitation of motion of a joint, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown do not apply). 

In view of the foregoing, the Board finds that a 50 percent rating, but no more than 50 percent, are met from September 11, 2010.  Thus, an increased rating to 50 percent under Diagnostic Code 5276, effective from September 11, 2010, is warranted. 

Extraschedular Rating

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  The  application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

In this case, the Board recognizes that the Veteran has reported clear problems with employment due to pes planus.  At the most recent VA examination he stated that he is retired truck driver.  He also stated that he was unable drive a truck with a standard transmission because of his bilateral foot disability.  However, the Board otherwise finds that the symptoms described by the Veteran and those shown in the medical reports generally fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  Parenthetically, pursuant to a Board Remand, the RO requested additional development in regard to his claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the rating criteria contemplate not only the symptoms but the severity of this disability.  For these reasons, referral for extraschedular consideration is not warranted. 


ORDER

Entitlement to a rating of 50 percent for bilateral pes planus, but no more than 50 percent, from September 11, 2010, is granted, subject to the regulations governing the payment of monetary benefits. 




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


